DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the claims filed on 01/11/2019. 
Claims 1 – 20 are presented for examination. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2019 is acknowledged and being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claims are directed to a method, a computer program product, and a system for determining and distributing fuel credits using a computer-based immutable ledger.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
	Claims 1, 9 and 15 are independent claims that recite limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  All 
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because “a computer device”, “a computer-based immutable ledger“, “a computer program product”, “computer readable storage media”, “program instructions collectively stored on the one or more computer readable storage media”, “a processor”, and “a computer readable memory” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claims are not patent eligible. 
Claims 2 – 8, 10 – 14 and 16 - 20 are dependents of claim 1, 9, and 15, respectively, and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims recite limitations that merely further narrow the abstract 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 – 2, 7 – 10, 14 – 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200236175 A1 to Wang (hereafter Wang) in view of US 20170171178 A1 to Reynders (hereafter Reynders), US 20140278608 A1 to Johnson et al (hereafter Johnson), and US 20080015908 A1 to Ramseyer (hereafter Ramseyer).

Claims 1, 9, and 15.  Wang teaches the following limitations: 
A method, comprising: creating, by a computer device, a database record for a user in a computer-based immutable ledger;   (Wang [0070] FIG. 6 shows a flow diagram illustrating an example registration process 600 in accordance with at least one embodiment. Prior to performing the steps in FIGS. 7, 8, and 9, the mobile communication device 110, and the resource provider computer 190 and/or the beacon device 120 may register with the federated platform 130. In some embodiments, the federated platform 130 may perform various verification processes before allowing each entity to register. For example, each entity may need to provide proof (e.g., identification, biometrics, device identifiers) that the devices being registered are associated with the entities that are purported to own or operate those devices. In the case of a user, the user may need to provide data to the federated platform 130 which shows that he or she actually owns the mobile communication device 110 and that any credentials associated with the mobile communication device 110 belong to the user.  [0071] If the federated platform operates a blockchain or a blockchain network, then in some embodiments, each individual device may generate a public/private key pair, and may transmit its public key to the blockchain. The blockchain (or one or more of the nodes of the blockchain) may then sign the public 

Regarding the following limitation: 
receiving, by the computer device, fuel purchase information from a fuel dispenser at a filling station; 
Wang teaches receiving by a computer device fuel purchase information and a network enabled fuel dispensing device ([0023] A “federated platform” may be any suitable number of electronic devices that provide authentication and/or recordation functionality. In some embodiments, a federated platform may be configured to maintain a blockchain that includes credentials corresponding to a mobile communication device, a user, a beacon device, a dispenser device, or the like. The federated platform may further be configured to record interaction data (e.g., a total value corresponding to a total amount of a dispensed resource, a user identifier and/or credential associated with a user in receipt of the dispensed resource, an identifier/credential associated with a dispenser device from which the resource was dispensed, a resource provider identifier, etc.) within the blockchain.  [0032] A “resource” may include any physical or digital item that may be dispensed by a dispenser device. Example resources include fuel, candy, soda, game access, and the like.  [0044] The system may also include a number of components that are remote from the location 108. Such components may include an federated platform 130, which may be in operative communication with the beacon device 120 (or the dispenser device 150 if the dispenser device 150 is operating at least in part as a beacon device) and the mobile communication device 110. [0058] FIG. 3 shows a block diagram illustrating some components in a federated platform 300 (e.g., the federated platform 130 of FIG. 1).  [0059]  FIG. 3 The computer readable medium 300B may comprise a data search module 300B-1 and a recording module 300B-2. The recording module 300B-2 may comprise instructions for causing the one or more processors 300A to register entities in the federated 
Wang’s teachings suggest that the federated platform receives fuel purchase data from a fuel dispenser at a filling station since they are in operative communication ([0044] federated platform 130, which may be in operative communication with the beacon device 120 (or the dispenser device 150 if the dispenser device 150 is operating at least in part as a beacon device) and the mobile communication device 110.), but Wang doesn’t explicitly teach that the fuel purchase information received and recorded in the blockchain ledger by the federated platform is received from a fuel dispenser at a filling station. 
However, Reynders teaches ([0046] FIG. 37 illustrates one embodiment in which an IoT hub is integrated within a gas pump or charging station. [0294] Once the payment transaction is authorized by the payment service 3750, the IoT device/hub authentication and management module 3715 transmits a command to the IoT hub 3705 to authorize the user to pump gas from the gas pump or charging station 3700. The IoT hub 3705 at the gas pump or charging station 3700 will transmit the cost of the gas to the IoT cloud service 3720 which will forward a message to the payment service 3750 to complete the transaction and pay for the gas/electricity.)
One of ordinary skill in the art would have recognized that applying the known technique of Reynders to Wang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Reynders to the teaching of Wang would have yielded predictable results because the level of ordinary skill in the art 
 
Wang further teaches: 
updating, by the computer device, the database record with the fuel purchase information;  (Wang [0106] Receipt of this interaction data may cause the federated platform 908 to record the interaction data in a suitable storage location (e.g., the blockchain 400 of FIG. 4 managed and/or accessible to the federated platform 908).)

Wang does not the following limitations, however, Johnson teaches:
updating, by the computer device, the database record with a beginning amount of fuel when the user rents a vehicle; (Johnson [0125] Also, optionally, telematics technology deployed on the rental vehicle can be configured to automatically detect information such as the rental vehicle's mileage and fuel level at the time of rental vehicle pickup. This information can be communicated from the rental vehicle to the rental computer system and/or mobile device for storage therein in association with the reservation record.)
updating, by the computer device, the database record with an ending amount of fuel when the user returns the vehicle;  (Johnson  [0133] Optionally, telematics technology deployed on the rental vehicle can be configured to automatically detect information such as the rental vehicle's mileage and fuel level at the time of return. This information can be communicated to the rental computer system and/or mobile device for association with the reservation record.)


Wang does not teach the following limitations, however, Ramseyer teaches:
determining, by the computer device, an amount of overpayment for fuel by the user; and (Ramseyer [0027] In addition, the amount of fuel in the fuel tank received by the information module from the fuel level gauge 40 may be compared with the amount of fuel contained in the vehicle fuel tank at the time of check out. Any difference between the amount of fuel in the fuel tank at the time of check in versus the time of check out may be then billed to the customer at the current fuel cost for the rental company. Optionally, if more fuel is present in the fuel tank at the time of check in than at the time of check out, the customer may be granted a credit for that additional fuel.)
updating, by the computer device, the database record with a credit based on the determined amount of overpayment.  (Ramseyer [0026] The CPU may be located at the rental lot or a remote location and includes a database 50 with files 52 having rental information for the vehicle 12. When the CPU 48 receives return information from the 
One of ordinary skill in the art would have recognized that applying the known technique of Ramseyer to Wang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ramseyer to the teaching of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining overpayment for fuel during a rental period and crediting a user for the amount of additional fuel that the rental vehicle was returned with. Further, applying determining overpayment for fuel during a rental period and crediting a user for the amount of additional fuel that the rental vehicle was returned with to Wang, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient reimbursement to a vehicle renter that purchased fuel for a rental vehicle that was not used prior to the renter returning the vehicle.
 
Claims 2, 10, and 16. Using the language of claim 2 variant, Wang, in view of Reynders, Johnson, and Ramseyer, teaches the method of claim 1. Regarding the following limitation: 
wherein the fuel purchase information is received from an Internet of Things device connected to the fuel dispenser at the filling station.
Wang suggests that the fuel dispenser is an Internet of Things device since the fuel dispenser and/or beacon attached to the dispenser are network enabled devices capable of sending fuel purchase information to other devices, as shown above in claim 1, but doesn’t explicitly state the fuel purchase information received is from an Internet of Things device connected to the fuel dispenser at the filling station.  

The rationale to combine Reynders with Wang from claim 1 would persist.  

Claim 7.  Wang, in view of Reynders, Johnson, and Ramseyer, teaches the method of claim 1.  Wang further teaches: 
wherein the computer-based immutable ledger comprises a blockchain that is personal to the user. (Wang [0070] - [0071] teaches registering a user account in a blockchain, as shown in claim 1 above.)

Claim 8.  Wang, in view of Reynders, Johnson, and Ramseyer, teaches the method of claim 7.  Wang, in view of Reynders, Johnson, and Ramseyer, further teaches: 
wherein: the updating the database record with the beginning amount of fuel comprises adding a new block to the blockchain; (Wang [0024] A “blockchain” can be a distributed database that maintains a continuously-growing list of records secured from tampering and revision. A blockchain may include a number of blocks of interaction records recorded on one or more nodes. Each block in the blockchain can contain also include a timestamp and a link to a previous block. For example, each block may include or be appended to a hash of the previous block. Stated differently, interaction records in a blockchain may be stored as a series of “blocks,” or permanent files that include a record of a number of transactions occurring over a given period of time. Blocks may be appended to a blockchain by an appropriate node after it completes the block and the block is validated. [0059] In some embodiments, the interaction data 300C-2 may include a total value corresponding to a total amount dispensed for a particular resource, a user credential 
the updating the database record with the fuel purchase information comprises adding a new block to the blockchain; (Wang [0024] [0059] [0089])
the updating the database record with the ending amount of fuel when the user returns the vehicle comprises adding a new block to the blockchain; and (Wang [0024] [0059] [0089])
the updating the database record with a credit based on the determined amount of overpayment comprises adding a new block to the blockchain. (Wang [0024] [0059] [0089])
See above rejection of claim 1 for particular data points mapped to particular references, and above rejection of claim 8 that such data may be saved via blockchain blocks.

Claims 14 and 20.  Wang in view of Reynders, Johnson, and Ramseyer, teaches the limitations of claims 14 and 20, which are substantially identical to the combination of the limitations in claims 7 and 8.  Claims 14 and 20 are rejected for the same reasons as claims 7 and 8, as outlined above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200236175 A1 to Wang in view of US 20170171178 A1 to Reynders, US 20140278608 A1 to Johnson, and US 20080015908 A1 to Ramseyer, and further in view of US 20060218056 A1 to Dickman (hereafter Dickman).

Claim 3. Wang, in view of Johnson and Ramseyer, teaches the method of claim 2.  Wang futher teaches: 
wherein the fuel purchase information includes: 
an amount paid for the fuel dispensed; (Wang [0023] The federated platform may further be configured to record interaction data (e.g., a total value corresponding to a total amount of a dispensed resource, a user identifier and/or credential associated with a user in receipt of the dispensed resource, an identifier/credential associated with a dispenser device from which the resource was dispensed, a resource provider identifier, etc.) within the blockchain.)
a unique identifier of the user who paid for the fuel; (Wang [0023] user identifier) 
a unique identifier of the filling station. (Wang [0023] a resource provider identifier)

Regarding the following limitations, 
an amount of fuel dispensed to the vehicle; 
a unique identifier of the vehicle;  
Wang teaches storing information associated with the fuel purchase transaction (Wang [0023]), but doesn’t explicitly teach that the stored data includes an amount of fuel dispensed to the vehicle and a unique identifier of the vehicle. 
However, Dickman teaches ([0094] Links allow for the communication of transaction information and fuel purchase information such as carrier identification, driver identification, vehicle identification, amount of fuel purchased, price of the fuel, time the fuel was purchased, location of the purchase, the type of fuel purchased, etc.  [0101] All or a portion of these identifiers (that is, all of the carrier fuel purchase information 18, or only a portion of the carrier fuel purchase information 18) is transmitted to the Network Administrator 16.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the amount of fuel dispensed and vehicle identification in the .

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200236175 A1 to Wang in view of US 20170171178 A1 to Reynders, US 20140278608 A1 to Johnson, and US 20080015908 A1 to Ramseyer, and further in view of US 20160071082 A1 to Driscoll et al (hereafter Driscoll). 

Claims 6, 13, and 19.  Using the language of claim 6 variant, Wang, in view of Johnson and Ramseyer, teaches the method of claim 1.   Regarding the following limitations, 
 further comprising: receiving a request to view the database record from a user device of the user; 
and transmitting data to the user device to display the database record.
Wang teaches transmitting an indication for display on the user the device that the transaction data was recorded in a database (Wang [0056] In at least one embodiment, the data collection module 224 may be configured to receive an indication that the interaction data was received and/or recorded at the federated platform 130 and may cause the indication to be provided at the display 208, potentially via user interface 206.), which suggests a user device receiving a database record, but doesn’t explicitly teach that the displaying of the record is in response to receiving a request to view the record from a user device or that the information displayed is the database record.
However, Driscoll teaches (Driscoll [0048] Additionally, payment processing application 152 may provide transaction histories, including receipts, to user device 110 and/or vehicle device 130 for completion and documentation of the financial transaction. For example, a 
One of ordinary skill in the art would have recognized that applying the known technique of Driscoll to Wang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Driscoll to the teaching of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such providing database records to a user device. Further, applying Driscoll to Wang, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient retrieval by a user of transaction history associated with a rental vehicle.



Novelty/Non-Obviousness
Regarding claims 4, 11, and 17, the prior art does not appear to teach, in the context of the systems and method for determining and distributing fuel credits using a computer-based immutable ledger recited, determining a portion of the overpayment to be credited to the filling station and updating a database record of the filling station with the determined portion of the overpayment.  
Regarding claims 5, 12, and 18, the prior art does not appear to teach, in the context of the systems and method for determining and distributing fuel credits using a computer-based immutable ledger recited, determining a first portion of the overpayment to be credited to the filling station, determining a second portion of the overpayment to be credited to a rental service provider that rented the vehicle to the user, updating a database record of the filling station with the determined first portion of the overpayment, and updating a database record of the rental service provider with the determined second portion of the overpayment.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  US 20180241228 A1 to Kemppainen et al teaches reimbursement to an electricity provider, or between two electricity providers, for an electric vehicle charging session in which electricity is consumed by an electric vehicle associated with a driver or owner and updating database records with the transaction details of the energy reimbursement (see at least [0070] – [0071], [0092], and [0109]).  However, the art does not teach the limitations as claimed for crediting the filling station and rental service providers with a portion of the overpayment associated with a user renting a vehicle.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CARTER P BROCKMAN/            Examiner, Art Unit 3628                                                                                                                                                                                            
/KEVIN H FLYNN/            Supervisory Patent Examiner, Art Unit 3628